DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the side end regulator and the rear end regulator that are individually formed (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiohara US 7,976,017 (“Shiohara”).
Regarding claim 1, Shiohara disclosed a sheet feeding device comprising a sheet feeding cassette, which is detachable with respect to a sheet feeding cassette mounting portion provided on an image forming device body, wherein the sheet feeding cassette comprises 
a storage portion (Figure 6A) that stores a paper sheet, 
a first regulator (34) provided on a bottom portion of the storage portion and regulates the position of a paper sheet, and 
a movable placement plate (30a) that upwardly pushes a paper sheet stored in the storage portion; and 
the movable placement plate comprises 
a second regulator (51) that regulates the position of a paper sheet having a different size to a paper sheet size that can be regulated by the first regulator.  

 	Regarding claim 3, Shiohara disclosed the second regulator is capable of switching postures between a standing posture, in which the second regulator stands upright with respect to an upper surface of the movable placement plate, and an accommodation posture, in which the second regulator is accommodated in the movable placement plate (see at least the middle paragraph of column 9).  
 	Regarding claim 4, Shiohara disclosed the movable placement plate comprises an accommodation portion that stores the second regulator (see at least the middle paragraph of column 9).
 	Regarding claim 5, Shiohara disclosed the second regulator, given a sheet feeding direction which is a direction in which a paper sheet stored in the sheet feeding cassette is fed, comprises a side end regulator (30c) that regulates the position of a side end portion, the side end portion being an end portion among the end portions of a paper sheet stored in the storage portion which is parallel to the sheet feeding direction, and a rear end regulator (see the unlabeled upstream end, adjacent 30c in Figures 6A and 6B) that regulates the position of a rear end portion, the rear end portion being an end portion among the end portions of a paper sheet stored in the storage portion which is on a rear side with respect to the sheet feeding direction.  
 	Regarding claim 6, Shiohara disclosed the side end regulator and the rear end regulator are integrally formed (Figures 6A and 6B).  
 	Regarding claim 7, the side end regulator and the rear end regulator can be individually formed.  

	Regarding claim 10, Shiohara disclosed an image forming device comprising the sheet feeding device according to claim 1 (see Figure 2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiohara in view of Kim et al. US 2013/0183075 (“Kim”).  Shiohara disclosed the limitations of claim 1 as listed above but did not disclose a detector as claimed.  Kim teaches a paper sheet detector that detects which of the first regulator and the second regulator is being used to regulate the position of a paper sheet; and a paper sheet size determinator that determines a paper sheet size based on a detection result of the paper sheet detector (see at least paragraph 0042).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of Kim within Shiohara to automatically set the print width to be the same as the width of the paper being used.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOWARD J SANDERS/Primary Examiner, Art Unit 3658